      Case 1:21-cv-00167-TJM-CFH Document 17 Filed 02/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK



LAURA PEEK, Individually and on behalf of all
others similarly situated,

              Plaintiffs,
v.                                                   Case No. 1:21-cv-00167-TJM-CFH

BEECH-NUT NUTRITION COMPANY,

              Defendant.


                DEFENDANT BEECH-NUT NUTRITION COMPANY’S
                     RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, defendant Beech-Nut

Nutrition Company (“Beech-Nut”) states as follows:

       Beech-Nut is a wholly-owned subsidiary of Hero USA, Inc., which is wholly owned by

Hero Beteiligungen AG, which is a wholly-owned subsidiary of Hero AG, which is wholly

owned by Schwartau International GmbH, which is wholly owned by AOH Nahrungsmittel

GmbH & Co. KG, which is privately held.

       No publicly-held corporation owns 10% or more of Beech-Nut stock.


Dated: February 26, 2021
                                                 Respectfully submitted,

                                                 /s/ Kathleen E. McCarthy
                                                 Kathleen E. McCarthy (NY Bar: 2125722)
                                                 KING & SPALDING LLP
                                                 1185 Avenue of the Americas
                                                 New York, NY 10036-4003
                                                 kmccarthy@kslaw.com
                                                 Tel. (212) 556-2345
                                                 Fax (212) 556-2222

                                                 Attorneys for Defendant
